Citation Nr: 0105037	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-24 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from March 1946 to May 
1946, with more than two years of prior service.  He died in 
January 1999.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  The veteran served on active duty during World War II. 

2.  He was not discharged or released from active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty.

3.  The veteran died after September 30, 1981.

4.  At the time of the veteran's death, service-connection 
was not in effect for any disability, he was not in receipt 
of nonservice-connected disability pension, and he did not 
have a claim for compensation or pension pending at that 
time.

5.  At the time of his death, the veteran was not 
hospitalized at a VA facility or otherwise shown to have been 
hospitalized by VA, as defined by regulation.



CONCLUSION OF LAW

The criteria for payment of VA burial benefits have not been 
met.  38 U.S.C.A. §§ 2302, 2305 (West 1991); 38 C.F.R. §§ 
3.954, 3.1600 (2000); 38 C.F.R. § 4.192, 4.194 (1956); 
Omnibus Budget Reconciliation Act of 1981, Pub. L. No. 97-35, 
95 Stat. 357, 781 (Aug. 13, 1981).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran obtained status for 
entitlement to burial benefits prior to December 31, 1957.  
Accordingly, she argues that she is entitled to reimbursement 
of the veteran's burial expenses pursuant to 38 C.F.R. 
§ 3.954.

I.  Factual Background

The veteran served on active duty during World War II.  The 
Certificate of Death shows that the veteran died in January 
1999, at the age of 76, due to lung cancer, and that he died 
in a non-VA facility.  At the time of his death, he had no 
service-connected disabilities and there were no pending 
claims for VA benefits.  

In February 1999, the appellant filed a VA Form 21-530, 
Application for Burial Benefits.  In rating action of March 
1999, the RO denied the claim because the veteran was not in 
receipt of or entitled to disability compensation or pension 
on the date of death; he did not have a claim pending on the 
date of death which would have resulted in entitlement to 
disability compensation or pension; and he was not 
hospitalized by VA or traveling under proper authority and at 
VA expense for the purpose of examination, treatment or care, 
at the time of his death.

II.  Analysis

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 1991); 38 C.F.R. § 3.1600 (2000).  If a 
veteran dies as a result of a service-connected disability or 
disabilities, certain burial benefits may be paid.  38 C.F.R. 
§ 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions:

(1) At the time of death the veteran was 
in receipt of pension or compensation (or 
but for the receipt of military 
retirement pay would have been in receipt 
of compensation); or

(2) The veteran has an original or 
reopened claim for either benefit pending 
at the time of the veteran's death, and 
(i) In the case of an original claim 
there is sufficient evidence of record to 
have supported an award of compensation 
or pension effective prior to the date of 
the veteran's death, or (ii) In the case 
of a reopened claim, there is sufficient 
prima facie evidence of record on the 
date of the veteran's death to indicate 
that the deceased would have been 
entitled to compensation or pension prior 
to date of death; or

(3) The deceased was a veteran of any war 
or was discharged or released from active 
military, naval, or air 

service for a disability incurred or 
aggravated in line of duty, and the body 
of the deceased is being held by a State 
(or a political subdivision of a State) 
and the Secretary determines, (i) That 
there is no next of kin or other person 
claiming the body of the deceased 
veteran, and (ii) That there are not 
available sufficient resources in the 
veteran's estate to cover burial and 
funeral expenses. 

38 C.F.R. § 3.1600(b); see 38 U.S.C. § 2302(a).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703.  38 C.F.R. § 3.1600(c).  If a veteran dies 
enroute while traveling under proper prior authorization and 
at VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  38 C.F.R. § 3.1605(a).

When a veteran dies from nonservice-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject, in part, to the following conditions:

(1) The deceased veteran is eligible for 
the burial allowance under 38 C.F.R. § 
3.1600(b) or (c); or

(2) The veteran served during a period of 
war and the conditions set forth in § 
3.1604(d)(1)(ii)-(v) (relating to burial 
in a state veterans' cemetery) are met; or

(3) The veteran was discharged from the 
active military, naval or air service for 
a disability incurred or aggravated in 
line of duty (or at time of discharge has 
such a disability, shown by official 
service records, which in medical judgment 
would have justified a discharge for 
disability; the official service 
department record showing that the veteran 
was discharged or released from service 
for disability incurred in line of duty 
will be accepted for determining 
entitlement to the plot or interment 
allowance notwithstanding that the 
Department of Veterans Affairs has 
determined, in connection with a claim for 
monetary benefits, that the disability was 
not incurred in line of duty); and

(4) The veteran is not buried in a 
national cemetery or other cemetery under 
the jurisdiction of the United States. 38 
U.S.C.A. § 2303 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.1600(f) (2000).

Here, the veteran did not die of a service-connected 
disability as he was not service connected for any disability 
at the time of his death.  Burial benefits are thus not 
warranted under the provisions of 38 C.F.R. § 3.1600(a).

Further, the veteran was not discharged from active duty for 
a disability incurred or aggravated in the line of duty.  His 
body was not being held by a State or a subdivision of a 
State at the time of his death.  In addition, the appellant 
claimed his body and has apparently paid the burial and 
funeral expenses.  Entitlement to burial 
benefits under 38 C.F.R. § 3.1600(b)(3) is thus not 
warranted.  Finally, the veteran was not hospitalized by VA 
at the time of his death.  38 C.F.R. § 3.1600(c).

Likewise, entitlement to a plot allowance must be denied as a 
matter of law because the veteran is not eligible for a 
burial allowance, he was not discharged from active duty for 
a disability incurred or aggravated in the line of duty, and 
the provisions of 38 C.F.R. § 3.1604(d)(1) have not been met 
(see Application for Burial Benefits, questions 12 to 14, 
received in February 1999).  Accordingly, a plot allowance 
must be denied as a matter of law.

The appellant contends that she is entitled to burial 
allowance under 38 C.F.R. § 3.954.  This regulation provides:  
"When any person who had a status under any law in effect on 
December 31, 1957, which afforded entitlement to burial 
benefits dies, the burial allowance will be paid, if 
otherwise in order, even though such status does not meet the 
service requirements of 38 U.S.C. Ch. 23."

The appellant appears to be correct that pursuant to VA 
regulations in effect prior to December 31, 1957, the veteran 
would have attained status for entitlement to burial 
benefits.  The prior regulation provided that "[w]hen a 
veteran of any war or of the Korean conflict as defined in 
§ 4.194 dies or is buried on or after March 20, 1933, an 
amount not to exceed $150 . . . may be allowed for burial and 
funeral expenses and transportation of the body (including 
preparation of the body) to the place of burial."  38 C.F.R. 
§ 4.192 (1956).  The term "veteran of any war" for the 
purpose of adjudicating claims for direct payment of, or 
reimbursement for, burial, funeral, and transportation 
expenses incurred in behalf of deceased veterans where death 
was on or subsequent to March 20, 1933, included World War II 
veterans, that is any person discharged or released from 
active duty under conditions other than dishonorable who 
served in the active military or naval service of the United 
States during the period from December 7, 1941, through 
December 31, 1946, both dates inclusive.  38 C.F.R. § 4.194 
(1956).

In addition, prior law provided for funeral expenses as 
follows:

Where a veteran dies who-

(1) was a veteran of any war;

(2) had been discharged from the 
active military, naval, or air 
service for a disability incurred or 
aggravated in line of duty; or

(3) was in receipt of, or but for 
the receipt of retirement pay would 
have been entitled to, disability 
compensation;

the Administrator, in his discretion 
having due regard to the circumstances in 
each case, may pay a sum not exceeding 
$250 to such person as he prescribes to 
cover the burial and funeral expenses of 
the deceased veteran and the expense of 
preparing the body and transporting it to 
the place of burial.

Pub. L. No. 85-857, 72 Stat. 1169, § 902 (Sept. 2, 1958).

However, the burial benefits provision was amended in 1981.  
Section 902(a) of title 38, United States Code, was amended 
by striking out "Where a veteran dies" and clauses (1) and 
(2) and inserting in lieu thereof "When a veteran dies who 
was in receipt of compensation (or but for the receipt of 
retirement pay would have been entitled to compensation) or 
in receipt of pension."  It is further provided that the 
amendment made above would take effect with respect to deaths 
occurring after September 30, 1981.  Omnibus Budget 
Reconciliation Act of 1981, Pub. L. No. 97-35, 95 Stat. 357, 
781 (Aug. 13, 1981).

Accordingly, the former law provided for funeral expenses for 
a veteran of any war, and the veteran in this case was a 
veteran of World War II.  However, the Omnibus Budget 
Reconciliation Act of 1981 changed the law and specifically 
provided that the amended law applied to deaths occurring 
after September 30, 1981.  The veteran died after that date 
and the current law applies.  (Note: 38 U.S.C.A. § 902 has 
since been renumbered and is 38 U.S.C.A. § 2302.  Pub. L. No. 
102-83, § 5(a), Aug. 6, 1991, 105 Stat. 406.)

In summary, 38 U.S.C.A. § 2305 provides, in general, for 
death benefits for any person who had status which would 
have, under the laws in effect on December 31, 1957, afforded 
entitlement to such benefits.  However, the Omnibus Budget 
Reconciliation Act of 1981, which amended VA burial benefits 
(section 902(a), now renumbered section 2302(a)) specifically 
provided that it would take effect with respect to deaths 
which occurred after September 30, 1981.  The normal rules of 
statutory construction provide that "a more specific statute 
will be given precedence over a more general one. . . ."  
Roy v. Brown, 5 Vet. App. 556-557 (1993)(quoting Busic v. 
United States, 446 U.S. 398, 404, 100 S.Ct. 1747, 1751, 64 
L.Ed.2d 381 (1980)).

Effective for deaths occurring after September 30, 1981, the 
Omnibus Budget Reconciliation Act of 1981 restricted 
eligibility for burial allowance authorized by 38 U.S.C.A. 
§ 2302(a) to a veteran who was in receipt of compensation or 
pension, or was receiving retirement pay in lieu of 
compensation.  VAOGCPREC 21-92.  At the time of the veteran's 
death, he was not in receipt of compensation or pension, and 
he was not receiving retirement pay in lieu thereof.  
Accordingly, the claim for burial benefits must be denied.



ORDER

Entitlement to nonservice-connected burial benefits is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

